Gilbert, J.,
dissenting. I concur in the ruling that the motion to dismiss the writ of error should be overruled. Where there has been no sufficient compliance with the requirements of the Civil Code (1910), § 6093, this court will not determine any question which is dependent upon consideration of the brief of evidence. Davis v. Gray, 163 Ga. 271 (136 S. E. 81), and cit. In Smith v. Ray, 93 Ga. 253 (supra), where the only error complained of was the grant of a nonsuit, the writ of error was dismissed. In that case the trial judge sent up a statement as follows: “I think the evidence may be better understood, as I conceived it to be, and that the Supreme Court can better understand the error complained of, by having before them, the evidence in full, as reported by the Stenographer and incorporated in the foregoing bill of exceptions.” This court ruled that the statement was “without effect, inasmuch as statutory requirements can neither be modified nor dispensed with on account of any opinion a member of the judiciary may entertain.” Compare Price v. High, 108 Ga. 145 (33 S. E. 956), where Chief Justice Simmons elaborately discussed the question, citing numerous authorities, but where the court affirmed the judgment instead of dismissing the writ of error. The evidence sent up.begins on page 2 of the bill of exceptions and ends on page 31. The will and.letters cover substantially five pages. Of the remaining pages, all except one offend the rule against containing questions and answers to a more or less degree, and on one *457page the objection of counsel is set out. In the main there is a total failure to brief the evidence as required by law. As shown in Smith v. Ray, supra, the trial court is powerless to dispense with the statute, and certainly this court can not do so, however sincerely and honestly counsel for plaintiff in error may believe that non-compliance will be helpful to the court. The rule has heretofore been enforced, in some cases no doubt where'.the result was a failure of justice; but the first duty of the court is to follow the law, and another duty is to apply it alike to all parties. To hold that the evidence was briefed as required by law would be to vary the clearly established construction of the statute in favor of one litigant and to completely run over binding precedents. This would tend to upset the law and lead to endless confusion.
I can not concur in the ruling made in the fifth headnote. The record shows, and counsel concedes, that Miss Arnold, as a witness in the case, swore to the fact that she had given the keys to the tin box to J. E. Irwin. Afterwards it was sought to prove by Mrs. Almand that Miss Arnold had communicated that fact to her. The latter evidence was excluded. It is difficult to see any injury from such ruling to complainant. The brief of plaintiff in error states that the ruling “is not a matter of any very great importance.” The fact was shown by Miss Arnold, and the evidence of Mrs. Almand was certainly not so material and beneficial that, even if admissible, it would require a reversal.
I am authorized to say that Mr. Justice Atkinson concurs in this dissent.